Briscoe, J.,
delivered the opinion of the Court.
This is a suit for false arrest and malicious prosecution brought by the appellee Fletcher Green against the appellant, the President, Managers and Company of the Baltimore and Yorktown Turnpike Road, a corporation duly incorporated under the laws of the State of Maryland.
The declaration states that the defendant on the 17th day of September, 1894, falsely, maliciously and without probable cause, procured or caused to be procured, a warrant, to be issued by Albert W. Perrie, a justice of the peace of the State of Maryland, in and for Baltimore County, under the Act of 1890, ch. 442, for the arrest of the plaintiff, charging him with defrauding the Baltimore and Yorktown Turnpike Road of tolls ; that the justice of the peace required him to enter into a recognizance for his appearance at the Circuit Court of Baltimore County to answer the charge ; that the charge was afterwards dismissed and the plaintiff discharged. It is also alleged that the charge contained in the warrant was in fact, false, malicious and without probable cause.
At the trial there were two exceptions taken, one to the admissibility of certain testimony and the other to the* re*166fusal of the Court to grant the defendant’s ist, 2nd, 3rd, 4th, 6th and 7th prayers. The judgment being for the plaintiff, the defendant has appealed. ,
There were but two witnesses examined at the trial; they were the plaintiff, Fletcher Green, and Charles E. Bowen, employee of the defendant corporation and its toll-gatherer. The material facts are: The appellant owns and operates a turnpike road which extends from Baltimore City through Towson to the Pennsylvania line; that on September 17th, 1894, the plaintiff drove his wagon partly through what is known as the Towson gate; that Bowen, the gatekeeper, came out and said he wanted the toll, &c. “ I told him I would not'pay. He said you can’t go down the road, and he took one of my mules by the bridle and backed the wagon out of the gate and across the pike, and stood in the middle of the gateway. I told him I would not pay eight cents ; if I give you anything I will give you ten cents, and with that I drove up and pulled around him and went down to the other gate, where I paid ten cents.”
The witness Bowen testified that “ On September 17th I had trouble with Mr. Green about his toll; he was going to Baltimore and was driving a two-horse narrow-tread wagon. I demanded the toll; he said he did not intend to pay it; I said you can’t go through this gate, and caught his horse by the bridle and backed the team away from the gate; he said, let me go and I won’t go through your gate ; he then drove around the gate over the railroad tracks, and went on down the pike to Baltimore ; he did not tell me he was going to drive around the gate ; he did not tell me why he refused to pay.”
He further testified as to the arrest: “I remember I went to Col. Offutt’s office and explained to him the whole circumstance of my trouble with Green, and he got a book and showed me the law; he did not advise me to have Green arrested ; he just told me in a general way what the law was, that anybody who evaded the payment of toll was liable to be arrested ; I went to the squire’s office, who told *167me he knew of no such law ; I then went to Col. Offutt and he went with me to the squire and pointed out the law to him and left without making any suggestion to the squire ; I then made the affidavit for Green’s arrest.”
In the view we take of this case it will not be necessary for us to decide all the questions raised on this appeal. The questions of law involved are well settled by numerous decisions of this Court. To hold a corporation liable for a tortious act committed- by its agent, the act must be done by its express precedent authority, or ratified and adopted by the corporation, or that the act was done bona fide in pursuance of a general authority in relation-to the subject of it. In the case of Carter v. The Howe Machine Company, 51 Md. 298, after reviewing the authorities upon this subject, the Court decides that in a case like the present where the corporation is sought to be held liable for the wrongful and malicious act of its agent or servant in putting the criminal law in operation against a party upon a charge of having fraudulently embezzled the money and goods of the company, in order to sustain the right to recover, it should be made to appear that the agent was expressly authorized to act as he did by the corporation. The doing of such an act could not, in the nature of things, be in the exercise of the ordinary duties of the agent or servant entrusted with the custody of the company’s money or goods, and before the corporation can be made liable for such an act, it must be shown either that there was express precedent authority for doing the act, or that the act has been ratified and adopted by the corporation. And to the same effect are the more recent cases of Tolchester Beach Improvement Co. v. Steinmier, 72 Md. 313; Central Railway Co. v. Brewer, 78 Md. 406; Kirk v. Garrett, 84 Md. 383.
Now there is no evidence in this case that Bowen, the to 11-gatherer, was authorized by the corporation to make the arrest, nor that he was acting within the scope of his employment. On the contrary, his positive testimony is, that he was not advised by Mr. Offutt, the attorney, to make *168the arrest or to swear out the warrant. There was no legally sufficient evidence from which the jury could have inferred express precedent authority, nor to establish the adoption or ratification by the defendant of the act of the agent in making the arrest.
(Decided June 23rd, 1897).
For these reasons we are of opinion that there was no legally sufficient evidence in this case to have authorized the Court in submitting this case to the jury. The defend.ant’s first prayer should have been granted. It is as follows : “ That there is no evidence in this case legally sufficient to prove that any of the officers or agents of the defendant corporation were authorized by the company to have the arrest made which is complained of in the plaintiff’s declaration, or that the company subsequently adopted .and ratified the acts of said officer or agent, and that, therefore, the plaintiff is not entitled to recover in this action, and the verdict of the jury must be in favor of the defendant.” For these reasons the judgment will be reversed, and as there can be no recovery in the case a new trial will not ibe awarded.

Reversed, without awarding a new trial, with costs.